Citation Nr: 1228285	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-46 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In an unappealed July 2007 rating action, the RO denied service connection for tinnitus.  

2.  Evidence received since the July 2007 RO decision includes relevant service department records.

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is likely related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The RO's July 2007 denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.200, 20.302, 20.1103 (2011).

2.  Relevant service department records have been received since the July 2007 denial that requires reconsideration of the claim of service connection for tinnitus.  38 C.F.R. § 3.156(c) (2011).

3.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will notify a claimant of, and assist him/her in obtaining, evidence necessary to substantiate a claim.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the respect to issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for tinnitus, as well as the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this appeal.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

      A.  New and Material Evidence

In the July 2007 rating decision, the RO denied service connection for tinnitus because the RO was "unable to accept [the Veteran's] report of tinnitus in service without additional supporting evidence."  The Veteran did not appeal that decision, which therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.200, 20.302, 20.1103 (2011).  

The Board recognizes the United States Court of Appeals for the Federal Circuit's recent holding in Bond v. Shinseki wherein it was held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  659 F.3d 1362, 1369 (Fed. Cir. 2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011).  

Within one year of the July 2007 rating decision, the Veteran submitted evidence consisting of a letter from a family member expressing distraught over the Veteran's missing service records, as well as letters between the Veteran, a Senator, and VA regarding the whereabouts of the Veteran's service records.  This evidence is considered "new" as it was not previously submitted to agency decision makers, but it is not "material" as it does not relate to an unestablished fact necessary to substantiate the claim and is wholly irrelevant to the issue of entitlement to service connection for tinnitus.  38 C.F.R. § 3.156(a).  Thus, the July 2007 RO decision is final, as the Veteran did not timely file a notice of disagreement as to that RO decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.200, 20.302, 20.1103 (2011).  Consequently, VA would normally require the receipt of new and material evidence to reopen the previously denied claim.  38 C.F.R. § 3.156.

That being said, the Board further notes that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).

In the instant case, the Veteran's service treatment records (STRs) had not been associated with the claims folder at the time of the July 2007 RO decision.  In February 2010, the Veteran's STRs were located and associated with his claims folder. Accordingly, because the STRs associated with the claims folder in February 2010 included copies of relevant service department records that existed and had not been associated with the claims file when VA first decided the claim in July 2007, the Board will, as did the RO in its August 2010 decision, reconsider the Veteran's current claim de novo.  38 C.F.R. § 3.156(c).

      B.  Service Connection

Here, the Veteran seeks service connection for tinnitus, which he believes was caused by in-service acoustic trauma.  Specifically, he has stated that, in 2004, a mortar hit his compound while he was stationed in Iraq, which he asserts lead to his current tinnitus.

The Veteran was afforded a VA examination in July 2007, when he described a ringing in his right ear.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (stating that lay testimony is competent...to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'" (quoting  Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The audiologist conceded that the Veteran had tinnitus and recorded the Veteran's assertions regarding his in-service noise exposure, specifically noting an incident in which a mortar allegedly hit the Veteran's compound.  Based on the Veteran's lay statements regarding noise exposure in service, the audiologist opined that it was at least as likely as not that the Veteran's tinnitus was related to his military service.

Subsequent to receiving the Veteran's STRs, the Veteran was afforded another VA examination in May 2010 during which he complained of constant bilateral tinnitus.  See Barr and Layno, supra.  The audiologist conceded that the Veteran had bilateral tinnitus and noted his descriptions of his in-service noise exposure to artillery during deployment.  She concluded that bilateral tinnitus was not caused by or a result of acoustic trauma during military service.  While she conceded that the Veteran experienced high noise levels in service, she explained that there was no evidence indicating that this exposure resulted in tinnitus.

Upon review of the evidence of record (the May 2010 VA examiner's negative nexus opinion notwithstanding), the Board finds that, when reasonable doubt is resolved in the Veteran's favor, service connection for tinnitus is warranted.  Based on the Veteran's lay statements and the July 2007 and May 2010 VA audiologists' assessment, the Board finds that there is competent and credible lay and medical evidence of a current tinnitus disability.  Further, the Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his military occupational specialty (MOS) as a multichannel transmission systems operator-maintenance specialist.  See VA Fast Letter 10-35 (Sept. 2, 2010).  Further, in the November 2010 statement of the case, the RO conceded that the Veteran experienced acoustic trauma in service.  For the reasons stated herein, the Board agrees with the RO's concession.  Thus, the question becomes one of nexus.

The nexus element of service connection may be established through demonstrating a continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was noted during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96.

In this regard, the Board notes that, although the Veteran's January 2005 post-deployment physical reflects that the Veteran denied ringing of the ears both then and at any time during deployment, he was shown to have current tinnitus at the July 2007 and May 2010 VA audiological examinations.  Also, he reported both at those examinations and during the course of this appeal that the ringing in his ears began in 2004 (during service).  At the July 2007 VA examination, the Veteran stated that his tinnitus was initiated by a 2004 incident in which a mortar hit his compound, and, at the May 2010 VA examination, he reiterated that his tinnitus had existed since his deployment in 2004.  In this regard, the Board also reiterates that the Veteran is competent to provide testimony as to his symptomatology, as this requires only personal knowledge, and not medical expertise.  See Layno, supra.  His statements evidence that he has a experienced a continuity of symptomatology since his 2004 deployment.  See Savage, supra.  Although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Given the Veteran's lay statements and the July 2007 VA examiner's positive nexus opinion, along with the presumption of noise exposure, conceded by both the RO and the Board, the Board finds that, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

The previously denied claim for service connection for tinnitus is reopened.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


